Exhibit 99.1 INVESTOR CONTACTS: Elan Chris Burns Ph: David Marshall Ph: Wyeth Justin Victoria Ph: 973-660-5340 MEDIA CONTACTS: Elan Jonathan Birt Ph: 44 20 7269 7205 Niamh Lyons Ph: Wyeth Douglas Petkus Ph: 973-660-5218 Michael Lampe Ph: 484-865-1346 Elan and Wyeth Announce Encouraging Top-line Results from Phase 2 Clinical Trial of Bapineuzumab for Alzheimer's Disease · Safety And Efficacy Findings Support Design Of Phase 3 Program · Primary Efficacy Endpoints In Overall Study Population Not Statistically Significant · Statistically Significant And Clinically Meaningful Benefits Seen In ApoE4 Non-Carriers · Overall Results Support Prior Decision To Initiate Phase 3 · Detailed Data Presentation At ICAD July 29, Dublin, Ireland and Madison, NJ – June 17, 2008 – Elan Corporation, plc (NYSE: ELN) and Wyeth (NYSE: WYE) today announced encouraging preliminary findings from a Phase 2 study of bapineuzumab (AAB-001) in patients with mild to moderate Alzheimer's disease.In the 18-month trial, bapineuzumab appeared to have clinical activity in treating Alzheimer’s disease. 1 Efficacy Findings The study did not attain statistical significance on the primary efficacy endpoints in the overall study population.Post-hoc analyses did show statistically significant and clinically meaningful benefits in important subgroups. In non-carriers of the Apolipoprotein E4 (ApoE4) allele, estimated in the literature to be from 40 to 70 percent of the Alzheimer’s disease population, post-hoc analyses showed statistically significant and clinically meaningful benefits associated with bapineuzumab treatment on several key efficacy endpoints, including the Alzheimer’s Disease Assessment Scale (ADAS-cog), the Neuropsychological Test Battery (NTB), the Mini Mental State Examination (MMSE) and the Clinical Dementia Rating – Sum of Boxes (CDR-SB).A favorable directional change was seen on the Disability Assessment Scale for Dementia (DAD), although this was not statistically significant. Additionally in non-carriers, preliminary evaluation of MRI results showed less loss of brain volume among treated patients versus placebo patients, a finding that was statistically significant.Smaller increases in ventricular volume were seen in treated patients compared to placebo patients, although this finding was not statistically significant.Progression of Alzheimer’s disease is generally associated with loss in brain volume and increases in ventricular volume.Further, treatment-related benefits seen on MRI were correlated to the favorable clinical changes observed in non-carriers. In similar post-hoc analyses of carriers of the ApoE4 allele, no clinical benefits or statistically significant effects were observed on efficacy endpoints or the brain volume endpoint.However, favorable directional changes were observed on a number of endpoints. Preliminary analyses suggest possible increase of ventricular volume in treated patients versus placebo patients.The 2 clinical significance of this finding is currently unclear and analyses are ongoing. Safety Findings As expected given the nature of the population studied, adverse events were very common in both placebo and bapineuzumab-treated patients.In non-carriers, the number of patients experiencing serious adverse events was similar between placebo and bapineuzumab-treated patients.In carriers, serious adverse events were more frequently observed in bapineuzumab-treated patients than in placebo patients.In addition, vasogenic edema was reported in the treated population with an increased frequency in carriers and at higher doses.No cases were reported in placebo patients.In the ongoing Phase 3 studies, carriers of the ApoE4 allele are being treated with a lower dose to minimize the risk of vasogenic edema.The Companies believe that the overall safety findings from this Phase 2 trial support their prior decision to move to Phase 3 studies. CEO Comments “The preliminary analyses of the Phase 2 study are a continued validation of the amyloid approach to Alzheimer's disease and an important milestone in our companies' ongoing commitment to bring new treatment options to patients,” said Kelly Martin, President and CEO of Elan."These results clinically support our decision to move into Phase 3 last year." “We are encouraged by these findings.We remain driven by science and focused on patients as we work to bring this treatment to those who desperately need new options,” said Bernard Poussot, President and CEO, Wyeth.“We recognize there is a great deal of hard work left as we move from this phase of learning towards confirming the potential of bapineuzumab.” 3 Elan and Wyeth plan to continue all four studies in the previously disclosed bapineuzumab Phase 3 clinical program and will review and discuss these data with regulatory authorities and leading medical experts. These findings reflect preliminary analyses of thePhase 2 data and its implications forongoing clinical developmentof bapineuzumab.In this trial, there were imbalances in patient numbers and characteristics at baseline between subgroups studied that may or may not have affected these results.Further analysis will continue in advance of a planned scientific presentation of detailed results of this study at the International Conference on Alzheimer's Disease (ICAD) in Chicago, July 29, 2008. About the Trial The Phase 2 trial was a randomized, double-blind, placebo controlled, multiple ascending dose study of patients with mild to moderate Alzheimer's disease.The study was designed to enroll approximately 240 participants at 29 sites in the
